Citation Nr: 0734573	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral pes planus.

2.  Entitlement to a back disability secondary to bilateral 
pes planus.

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of colon and rectal 
cancer.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from June 1963 to May 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 2003 and November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's service medical records indicate that the 
veteran had been diagnosed as suffering from congenital 
bilateral pes planus.

3.  In March 1994, the RO denied service connection for 
bilateral pes planus.  The basis for that decision was that 
the condition was a pre-existing service condition that was 
not aggravated by the veteran's military service.  

4.  A VA doctor has opined that the veteran's pre-existing 
service bilateral pes planus was not aggravated by his 
military service.  

5.  The evidence received subsequent to the March 1994 RO's 
decision includes private medical records, statements from 
the veteran, statements from the veteran's accredited 
representative, and other medical records.  This evidence is 
duplicative or cumulative, and is not so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.

6.  The veteran's service medical records do not show the 
veteran being diagnosed as having a chronic back disability.  

7.  The veteran now suffers from bilateral pes planus and a 
disability of the back.  

8.  Medical evidence etiologically linking the veteran's back 
disability with his pes planus or with his military service 
or any incident therein has not been presented.  

9.  The veteran has been diagnosed with and treated for 
carcinoma of the rectum and colon.

10.  Although the veteran has been treated for and suffered 
from carcinoma of the rectum and colon, these conditions were 
not the result of VA hospital/medical care or treatment or 
the lack thereof, and the evidence does not show that there 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  The March 1994 RO decision denying entitlement to service 
connection for bilateral pes planus is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral pes 
planus has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2007).

3.  A back disability secondary to bilateral pes planus was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
carcinoma of the rectum and colon have not been met. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran from the agency of original jurisdiction (AOJ).  
The first letter was sent to the veteran in January 2002 and 
it discussed the veteran's 38 U.S.C.A. § 1151 claim.  The 
other letters were sent to the veteran in May and June 2004 
and addressed the issues involving service connection and new 
and material evidence.  All letters were provided to the 
veteran prior to the respective initial AOJ decisions.  These 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records and those other records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Moreover, the veteran has been examined so that 
the VA would have an accurate depiction of any disability as 
issue from which the veteran was suffering therefrom.  The 
results of those examinations have been included in the 
claims folder for further review.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to procure the necessary medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the various VCAA notification 
letters also have complied with the content requirements as 
established in Kent v. Nicholson, 20 Vet. App. 1 (2006).  For 
example, it advised him the claim was previously denied and 
explained what would constitute "new" and "material" 
evidence.  It also included a statement of the fourth element 
that indicated the elements needed to establish the 
underlying claim of service connection.

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess-
type notice via a letter dated March 2006.  As such, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and 38 U.S.C.A. 
§ 1151 claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  New and Material Evidence - Pes Planus

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving bilateral pes planus was 
received after that date, those regulatory provisions do 
apply.  

As noted above, the matter of the veteran's entitlement to 
service connection for bilateral pes planus has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The record indicates that following the veteran's discharge 
from service, he did not immediately file for benefits.  
Instead, nearly thirty years after leaving the service, he 
applied for VA benefits asking that service connection be 
awarded bilateral pes planus.  

Prior to the veteran coming onto active duty, he underwent a 
service physical.  The records indicate that such an exam 
occurred in November 1961.  At that time, it was noted that 
the veteran was suffering from second degree flat feet.  
Another physical examination was accomplished in September 
1962.  Again second degree flat feet was diagnosed.  A third 
exam was performed in June 1963 prior to the veteran entering 
onto active duty.  Second degree flat feet was reported.  The 
veteran then served in the US Army for approximately two 
years.  

The service medical records indicate that the veteran was 
seen by an orthopedist in December 1963.  The examiner 
recognized that the veteran had flat feet but it was also 
written:

This type of flat foot is fully 
correctable with conditioning, and fully 
duty not only not contra-indicated but 
advisable.  Intermittent use of arch 
supports okay if he desires.

The veteran left service in 1965.  Prior to his discharge, he 
underwent a separation physical in March 1965.  It was noted 
that the veteran had occasional foot trouble but it was not 
significant.  

The RO reviewed the veteran's records and then issued a 
decision in March 1994.  The RO specifically found that the 
veteran's bilateral pes planus pre-existed service and that 
it was not aggravated, or made worse, by his military 
service.  The veteran was notified of this decision but he 
did not appeal.  Hence, this decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Nearly ten years later, in 2003, the veteran submitted a 
claim for entitlement to service connection for bilateral pes 
planus.  The RO notified the veteran that the veteran had to 
submit new and material evidence with respect to his claim, 
and that if he did not do so, then the claim would not be 
reopened.

Despite this notification, the veteran underwent an 
examination of the feet in October 2004.  Upon completion of 
the examination, the medical provider wrote the following:

Bilateral hypermobile pes planus is not 
caused by or the result of service 
[connection], the veteran was noted to 
have a congenital form of pes planus.

Aggravation of pes planus by the service 
is not cause by or the result of being in 
service. . . .

The information was forwarded to the RO which, in turn, found 
that the veteran had not submitted new and material evidence 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral pes planus.  

Since undergoing the examination at the VA medical center, 
the veteran has proffered written statements concerning his 
disability.  His attorney has also provided written 
statements.  It is further noted that the veteran's medical 
records have been obtained and included in the claims folder.  

This evidence is new.  It was not of record prior to March 
1994.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not conclude that the veteran's pre-existing 
service condition was aggravated by his military service.  In 
other words, this new evidence does not hypothesize that the 
veteran's military service and anything surrounding his 
service caused or resulted in or aggravated a pre-existing 
service disability.  Moreover, the medical records do not 
etiologically link the current condition with a disability 
that is service-connected or may be service-connected.  
Hence, it is the conclusion of the Board that this evidence 
is not material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for bilateral pes planus is not 
reopened.



II.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this instance, the veteran has claimed that he now suffers 
from a back disability and that it is related to his 
bilateral pes planus, which he also claims is related to his 
military service.  As reported above, the VA has denied 
entitlement to service connection for bilateral pes planus.  
The Board, through its actions above, has not reopened the 
veteran's claim for bilateral pes planus.  Because the claim 
has not been reopened nor has service connection been granted 
for bilateral pes planus, service connection, on a secondary 
basis, may not be granted for a back disability.  

In other words, service connection has not been granted for 
bilateral pes planus - the disability the veteran claims 
caused his back disorder.  In Sabonis v. Brown, 6 Vet. App. 
426 (1994), the Court reiterated its position previously 
reported in King v. Brown, 5 Vet. App. 19, 21 (1993) and 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  That 
is, per 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1996), the 
appellant had the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Sabonis decision further 
dictated that when there is a lack of entitlement under the 
law or an absence of legal merit, the claim should be 
dismissed.  Moreover, the action of Board should be 
terminated immediately concerning that issue.

In this instance, the veteran is not service-connected for 
pes planus.  He therefore fails to meet the minimum criteria 
required for secondary service connection by 38 C.F.R. 
§ 3.304 (2007).  Hence, his claim has no legal merit or 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  This issue on appeal is therefore denied.

Nevertheless, the veteran and his representative could argue 
that service connection for a back disability could be 
granted on a direct basis if the evidence supports the claim.  
The veteran's service medical records do not show treatment 
for a chronic back disability.  Between the veteran's 
discharge in 1965 until he applied for VA benefits for a back 
disability in 2004, the veteran never mentioned to the VA 
that he had a back disability that he believed was related to 
his military service.  The more recent medical records do 
confirm the fact that the veteran now has a back disability.  
However, those same medical records and reports do not 
etiologically link the veteran's back disability with his 
military service or any incident therein.  

Despite the lack of findings suggesting that either current 
disorder began in or is the result of his military service, 
the veteran continues to assert that the back disability is 
somehow related to his military service.  The Board 
acknowledges that the veteran now suffers from a back 
disability.  The veteran's own medical records confirm the 
presence of the disorder.  However, the mere presence of a 
current disability along with serving in the military is not 
sufficient to establish service connection.  There must be 
evidence provided by a medical professional that links the 
current disability with a veteran's military service or some 
incident therein.  In this situation, such an etiological 
opinion has not been obtained or proffered.  In other words, 
a medical doctor has not provided an opinion that 
corroborates the veteran's assertions.  

To support his claim, he has proffered written statements.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, from either a private 
physician or a government physician, which would establish an 
etiological link between the claimed disability and his 
military service.

Hence, the Board is left with the contentions made by the 
veteran and subsequently his representative.  These 
statements were undoubtedly made in good faith; however, 
neither the veteran nor his representative is a doctor nor 
have they undergone medical training.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  However, that same lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may experience back pain or restrictions in the movement 
of his back.  The representative may state that when he 
observes the veteran that his movements are stiff.  However, 
they are not competent to say that the veteran has an actual 
disability that is related to his service or to a condition 
he suffered therefrom while he was in service.  In other 
words, there is no indication that either one possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the above, the Board finds that the 
medical evidence does not support the veteran's assertions, 
and as such, service connection on a direct basis for a back 
disability is not warranted.  



III.  38 U.S.C.A. § 1151 Claim

The veteran had been suffering from intermittent episodes of 
rectal bleeding and prolapse of hemorrhoids with spontaneous 
reduction.  In December 2000, he presented himself at the 
Leavenworth VA Medical Center (VAMC) for the purpose of 
undergoing an operation on the hemorrhoids.  A rectal mass 
tumor was discovered and subsequently excised.  An analysis 
of the tumor was accomplished and it was determined that the 
mass was invasive adenocarcimona of the anal canal.  The 
veteran was released and given discharge instructions.

In February 2001, a colonoscopy with biopsy was conducted.  A 
second rectal mass was found.  It was determined that the 
mass was also adenocarcinoma.  A left inguinal lymph node 
biopsy was performed in March 2001 - the results were 
negative.  The veteran then received two cycles of 
chemotherapy as well as radiation therapy.  In July of 2001, 
the veteran underwent an abdominoperineal resection.  Since 
that time, the veteran has undergone another colonoscopy that 
has produced negative results.

The veteran has now come before the VA claiming that he is 
entitled to VA benefits because the VAMC where he was treated 
for hemorrhoids failed to timely diagnose the rectal cancer.  

Following his claim for benefits, the veteran underwent an 
examination and review at the St. Louis VAMC.  This occurred 
in August 2006.  The examiner wrote the following:

	. . . The veteran was asked about 
the problems he has with the care that 
was provided at Eisenhower VA Medical 
Center, Leavenworth.  The veteran is 
still very angry about the same day 
surgery and the fact that he was sent 
home to die.  The veteran absolutely does 
not recall that he was given a two weeks 
appointment and indeed he was seen again, 
and indeed the oncology appointment was 
arranged by the same doctors who "left 
him to die".  The veteran does not 
recall that he was offered a colonoscopy 
at Eisenhower VA Medical Center, but it 
is documented twice in the VA Medical 
Center records.

The same day surgery and removal of the 
2.5 carcinoma through an anal approach 
with free margins and proper follow up 
appointments should not be problematic 
except for the veteran's own unfavorable 
impression of it.  Indeed, to this day, 
no harm has been proved to the veteran by 
this procedure.  The second cancer was 
found by the follow up procedure and 
dealt with appropriately without any harm 
to the veteran.  The veteran has a 5 year 
disease free survival which is a good 
result by any criteria.  Because of the 
position of the second cancer, anal canal 
could not have been spared and colostomy 
avoided by earlier surgery.

In October 1997, the veteran had positive 
hemoccult card . . . it was not follow 
appropriately.  Lack of follow up on 
positive hemoccult test is not excusable.  
However, specificity of the hemoccult 
test is very poor.  The 2002 screening 
recommendations for colorectal cancer by 
the American Society of Gastroenterology 
make the statement that "most patients 
have positive hemoccult test will turn 
out not having a colorectal neoplasia."  
Lack of follow up on positive hemoccult 
card is not equivalent to missing a 
cancer that was already there.  

....

Opinion:  It is as likely as not that the 
VA was negligent in not offering the 
veteran screening hemoccult tests and 
colonoscopies (if offering such screening 
tests is an obligation.)  It can not be 
stated without resorting to speculation 
that a cancer was missed by no follow 
upon a positive hemoccult test three 
years earlier.  By whatever the VA did or 
did not do, no damage to the veteran has 
been proved.  He is alive without 
evidence of cancer five years later.  It 
can not be stated without resorting to 
speculation that a colostomy could have 
been avoided with follow up on the 
positive hemoccult test mentioned above.  

The veteran has continued his appeal to the Board claiming 
that the RO has erred in denying his claim.  

The law provided, under 38 U.S.C.A. § 1151 (West 1991), that 
where a veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the US Supreme 
Court (Supreme Court) found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the implementing 
regulation in effect at that time, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect the regulation's inclusion of a 
fault or accident requirement.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  However, that 
same Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. 
Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . VA's 
action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA medical treatment and additional 
disability, but that not every additional disability was 
compensable. 

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded "that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined 
to injuries that are the necessary, or at most, close to 
certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) now provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The regulations have been amended to extend benefits under 38 
U.S.C. § 1151 based on participation in compensated work 
therapy (CWT) program but those amendments are not relevant 
to this case.  69 Fed. Reg. 46,426 (Aug. 3, 2004).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (2007).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  
38 C.F.R. § 3.358(c)(1), (2) (2007).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3) (2007).

The veteran has contended that as a result of the lack of 
follow up received as a result of unclear findings from a 
laboratory test and the indiscrimate treatment he received 
while at a local VAMC, adenocarinoma was not properly 
discovered.  He contends that if it had been properly 
discovered and diagnosed that he would not have had to 
undergo two surgeries leading to a colostomy.  It is noted 
that the veteran's contentions are contrary to the opinion 
provided by the VA medical doctor in August 2006.  Also noted 
is the fact that neither the veteran nor his representative 
has proffered a private medical opinion that would support 
the veteran's contentions.  

The veteran is not a doctor nor has he undergone medical 
training.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that if he had received a follow-up 
examination that he would not have had to had the subsequent 
surgeries and procedures.  He may not assert that the lack of 
follow-up led to the development of adenocarcinoma.  
Moreover, he cannot maintain that the treatment he received 
at the VAMC was faulty because he had to undergo additional 
surgeries and procedures.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the veteran may not self-diagnose a disease or 
disability.

In this instance, the evidence does not show that any VA 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's adenocarcinoma.  The evidence does 
not suggest that "but for" the care provided by the VAMC 
that he would have died or had further complications.  The 
Board concludes that the veteran has not suffered 
"additional disability" due to VA medical or surgical 
treatment within the meaning of 38 U.S.C.A. § 1151 (West 
2002).  Consequently, the Board finds that the preponderance 
of the evidence is against the veteran's and it is denied.  




ORDER

1.  New and material evidence sufficient to reopen a claim 
for entitlement to service connection for bilateral pes 
planus has not been received, and the appeal is denied.

2.  Entitlement to a back disability secondary to bilateral 
pes planus is denied.

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of colon and rectal 
cancer is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


